DETAILED ACTION
Amendments submitted on 15 July 2021 have been entered. The amendments have overcome the title objection and claim objection of the previous office action. Applicant did not amend claim 11 as claimed in their arguments, and therefore did not overcome the 112(d) rejection of claim 11 of the previous office action.
Election/Restrictions
Claim 15 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 22 February 2021.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 11 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 11 recites “the condition comprises a pump system condition.” Independent claim 1, from which Claim 11 recites “a condition associated with the pump system.”  A plain reading of claim 12 shows no meaningful difference from the recitation of claim 1. Applicant may cancel the claim(s), amend the claim(s) to place 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 4-7, 9-12, and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pons (US 2017/0016313).
Regarding claim 1, Pons discloses a method comprising: operating a pump system (pump 104, par 0100); determining a condition associated with the pump system (a condition can be detected based on analysis of dynamometer data, par 0103); by estimating one or more of gas content (gas interference, par 0012), pump failure type (interpretation of downhole data to predict various pump problems and control the pumping unit, par 0011-0012; pump detected to fail, par 0065), rod wear and rod guide wear (detect upstroke pump wear, par 0012); and controlling the pump system based at least in part on the condition (pump control can be alder based on the results of that analysis of data, par 0103, 0126). 
Examiner notes that applicant’s method is specifically an improvement on the processing of data processing otherwise done on dynacards (see applicant’s specification, dynacard for gas content, par 0060, 0077; dynacard for pump failure type and rod wear, par 0100-0103). Therefore examiner has reason to believe that Pon’s method which is also an improvement on interpretation of dynacard type data (par 0011-0013) is disclosing estimation of the same dynacard type derived data elements.

Regarding claim 5, Pons discloses the method of claim 1, further comprising adjusting for acceleration to improve a pump load model (a load model includes the determination of “pump fillage” which is the percentage of the pump stroke that contains a liquid, par 0065; the transfer point of the pump is the point where the load of the fluid column is transferred to the standing valve, par 0067; acceleration can be used to improve estimation of the transfer point and therefore pump load, par 0080, 0090). 
Regarding claim 6, Pons discloses the method of claim 5, further comprising estimating one or more gas characteristics using the pump load model (data can be analyzed to detect gas interferences, par 0147) and/or estimating stroke length using the pump load model (data can be analyzed to control/adjusting stroke length, par 0143). 
Regarding claim 7, Pons discloses the method of claim 1, wherein the pump system is disposed at least in part in a deviated well (deviated well is intended use of the pump and does not impose any limit on the interpretation of the claim; See MPEP 2111.04; the Pons pump is disclosed as usable in a deviated well, par 0110). 
Regarding claim 9, Pons discloses the method of claim 1, wherein the determining is based on a force measurement (dynamometer data in used, par 0016 a dynamometer measures the load forces at various positions, par 0009) and the condition is a position (said dynamometer measures position, id.). 
Regarding claim 10, Pons discloses the method of claim 1, wherein the pump system comprises a sucker rod pump (sucker rod pump, par 0059). 

Regarding claim 12, Pons discloses the method of claim 1, wherein the condition comprises a downhole condition (dynamometer data can be analyzed for conditions of the well and control the well, par 0113, 0126). 
Regarding claim 14, Pons discloses the method of claim 1, wherein the condition comprises a fluid condition (the data is used to alert to or prevent fluid pounding, par 0068, 0072, 0142; fluid pounding describes a fluid condition of a partially filled fluid load). 


Claims 1-9 and 11-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Clemens (US 2013/0124166).
Regarding claim 1, Clemens discloses a method comprising: operating a pump system (implicitly the well tool is a pump because the tool causes migration of production fluid to the surface through the production tubing string 140, par 0017, 0018; well production operations, par 0002); determining a condition associated with the pump system (sensors data and condition of the tool determines operation of the tool, par 0038-0044) by estimating one or more of gas content, pump failure type (failure force of the well string is avoided, par 0092, 0128-129; which is a failure of the pump due to reaching failure force of the well tool, par 0128-0131, 0137), rod wear and rod guide wear, and controlling the pump system based at least in part on the condition (the data is used to operate the device in the well, par 0020, 0118). 
Regarding claim 2, Clemens discloses the method of claim 1, wherein the determining utilizes a physics- based model that includes two spatial dimensions (the three-dimensional geometric model 215, includes the lower two spatial dimensions, par 0055-0058). 

Regarding claim 4, Clemens discloses the method of claim 3, further comprising modeling buckling associated with a rodstring of the pump system (3d geo metric model 215 incorporates buckling of the tool string, par 0062, 0070; axial deformation of the tool string, par 0051). 
Regarding claim 5, Clemens discloses the method of claim 1, further comprising adjusting for acceleration to improve a pump load model (accelerometer data is used, par 0071). 
Regarding claim 6, Clemens discloses the method of claim 5, further comprising estimating one or more gas characteristics using the pump load model (characteristics of the fluid type, gas, are used in the model as a data point, par 0046, the machine learning system 210 generalizes rules and makes predictions on missing attributes or future data; par 0071) and/or estimating stroke length using the pump load model. 
Regarding claim 7, Clemens discloses the method of claim 1, wherein the pump system is disposed at least in part in a deviated well (deviated well is intended use of the pump and does not impose any limit on the interpretation of the claim; See MPEP 2111.04; the Clemens pump control system is disclosed as usable in a deviated well because it measures incline in the model as a data point, par 0048; the machine learning system 210 generalizes rules and makes predictions on missing attributes or future data; par 0071). 
Regarding claim 8, Clemens discloses the method of claim 7, wherein the determining utilizes a physics- based model that includes an axial dimension (axial effective force, par 0057) and a radial dimension (borehole diameter profile, diameter is twice radius, par 0057) as a dimension normal to the axial dimension (outwardly facing surfaces of the tool string, par 0057). 

Regarding claim 11, Pons discloses the method of claim 1, wherein the condition comprises a pump system condition (position of the tool-string is determined with 3d model 215, par 0062). 
Regarding claim 12, Pons discloses the method of claim 1, wherein the condition comprises a downhole condition (position of the tool-string in relation to the 3d space of the well, par 0062). 
Regarding claim 13, Clemens discloses the method of claim 12, wherein the downhole condition comprises a well angle defined with respect to a vertical direction (wellbore trajectory in MD, INC, AZI, par 0070; INC is incline which is the well angle). 
Regarding claim 14, Clemens discloses the method of claim 1, wherein the condition comprises a fluid condition  (the machine learning system 210 generalizes rules and makes predictions on missing attributes or future data; par 0071; the data includes information on the fluid specification 230, par 0037, fluid flow rates, par 0039, fluid characteristics, par 0041,0046). 
Regarding claim 15, Clemens discloses the method of claim 1, further comprising utilizing a physics-based model to generate training data (neural network uses deployment simulation results to generate inputs to the neural network, par 0072-0073), training a machine model utilizing the training data to generate a trained machine model (by providing the neural network with multiple inputs and corresponding desired outputs, it eventually learns an algorithm that will yield the desired output for each input, and effectively predict an entirely new input, par 0073) and wherein the condition is output from the trained machine model responsive to receive of an input associated with operating the pump system (given an entirely new input, the neural network may effectively predict what the output should be, par 0073, 0071). 
Response to Arguments
Applicant's arguments filed 15 July 2021 have been fully considered but they are not persuasive. Applicant argues that neither Pons nor Clemens teaches the newly amended material. The rejection has been amended above to address the new limitations.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.                                                                                                                          
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEOFFREY S LEE whose telephone number is (571)272-5354. The examiner can normally be reached Mon-Fri 0900-1800.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469) 295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/GEOFFREY S LEE/Examiner, Art Unit 3746                                                                                                                                                                                                        
/PETER J BERTHEAUD/Primary Examiner, Art Unit 3746